DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Jarisch et al. (US 2013/0064937) and Schmed et al. (US 7,856,920).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 10 and 21, the detail structures of the single serve capsule in relation to detail structures of the beverage machine comprising a groove that is laterally offset from the chamfered mandrel; and a seal that is at least partially seated in the groove and configured to bear against a top side of the cover in a region between the peripheral edge of the cover and the region of the cover that is pierced by the chamfered mandrel. 


Examiner’s Comment
 	(1) As discussed in the interview, the priority is removed and drawing objections is support by original specification so that drawing objections have been withdrawn.
 	(2) with respect to 112 rejections, the amendment to claims overcome prior rejections. Thus, 35 USC 112 rejections have been withdrawn.
 	(3) The terminal disclaimer filed on 07/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11254491 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761